                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF NEW MEXICO

In re:
LAS CRUCES COUNTRY CLUB, INC.,
       Debtor(s)                                                      No. 16-12947-j7

                                 TRUSTEE’S REPORT OF SALE

       Philip J. Montoya, Trustee of the estate of the above-named Debtor(s), makes this

Report of Sale of estate assets and provides this itemized statement pursuant to FRBP

6004(f)(1). The gross sale price was $2,200,000.00, minus the following amounts:

 Mortgagee title policy                         $14,318.00
 Miscellaneous Closing costs                    $536.10

for a net sum to the estate of $2,185,145.90.

 DESCRIPTION OF ASSET(S)                    PURCHASER                   SALES PRICE

 All assets of the bankruptcy estate Cruces Equity Partners            $2,200,000.00
 including promissory note in the
 principal amount of $4,878,125.00 and
 related mortgage, and any fraudulent
 transfer claims .

      Attached is a copy of the settlement statement provided by Las Cruces Abstract
and Title Company.


DATE: 10/3/18                       filed electronically
                                    Philip J. Montoya
                                    Chapter 7 Trustee
                                    1121 Central Avenue SW, Suite 3
                                    Albuquerque, NM 87102
                                    (505) 244-1152
                                    pmontoya@swcp.com




Case 16-12947-j7      Doc 160    Filed 10/03/18    Entered 10/03/18 10:22:16 Page 1 of 4
Case 16-12947-j7   Doc 160   Filed 10/03/18   Entered 10/03/18 10:22:16 Page 2 of 4
Case 16-12947-j7   Doc 160   Filed 10/03/18   Entered 10/03/18 10:22:16 Page 3 of 4
Case 16-12947-j7   Doc 160   Filed 10/03/18   Entered 10/03/18 10:22:16 Page 4 of 4
